EXHIBIT (d)(2)(H) Guaranteed Death Benefit Rider THE UNION CENTRAL LIFE INSURANCE COMPANY GUARANTEED DEATH BENEFIT RIDER During the minimum guaranteed period for the rider shown in the schedule , the policy will remain in force and will not begin the grace period if the rider has not terminated and if the sum of the premiums paid to date, less any partial cash surrenders, loans and loan interest, equals or exceeds the minimum monthly premium for the rider times the number of policy months since the policy date . The minimum monthly premium for the rider is shown in the schedule . Any change in death benefit option or specified amount or additions of riders or changes in other rider coverage amounts will result in a revised minimum monthly premium for this rider applicable for the months following the policy change. A revised schedule page will be sent showing the revised minimum monthly premium. TERMINATION OF BENEFIT . This rider will terminate: 1. when the policy terminates; or 2. on any monthly date when the sum of the premiums paid to date, less any partial cash surrenders, loans and loan interest, does not equal or exceed the minimum monthly premium for the rider times the number of policy months since the policy date . 3. at the end of the minimum guaranteed period for the rider. CONTRACT . This rider is made a part of the policy and is based on the application for this rider. MONTHLY COST OF BENEFIT . We will deduct the monthly cost for this rider until the benefit terminates. RIDER SPECIFICATIONS . The issue date , policy date , and monthly cost for this rider are shown in the schedule . Signed for The Union Central Life Insurance Company at Cincinnati, Ohio S e c r e t a r y P r e s id e n t
